Title: Franklin: Statement Concerning the Dutch Loan, [after 16 July 1782]
From: Franklin, Benjamin
To: 


[after July 16, 1782]
Etat des reconnoissances fournies au Trésor Royal par M. franklin, et relatives à l’emprunt d’hollande de dix millions.
Savoir:




l.t.


18 juillet
1781.
800,000 " "


29 octobre
id
600,000 " "


4 xbre
id
816,000. " "


8 fevrier
1782.
500,000 " "


12 mars
id
500,000 " "


7 juin
id
2,352,899.15. 4


Le dit jour

300,000. " "




5,868,899.15. 4.



Je soussigné, Ministre des Etats unis de l’Amérique, reconnois que mes sept promesses ci-dessus détaillées, m’ont été rendues, et sont devenues nulles par le traité passé le 16 juillet dernier, lesquelles promesses quoique ne formant que cinq millions huit cent soixante huit mille huit cent quatrevingt dixneuf livres quinze sols quatre deniers nen sont pas moins le Solde des 10 millions de l’emprunt d’hollande n’ayant pas été fourni de reconnoissances pour les 4,131,100.l.t. 4.s. 8 que j’ai également reçu dans le temps. Paris le
B Franklin
